DETAILED ACTION
	This action is in response to application filed on May 28, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/06/2019, 01/31/2020, 01/07/2022, 05/28/2019, and 09/10/2019 have been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
	The drawings were received on May 28, 2019.  These drawings are accepted.

Allowable Subject Matter
	Claims 1-8 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-8, the prior art fails to disclose or suggest the emboldened and italicized features below:
1. A rotation detection device comprising:
a sensor section configured to detect a rotation of a motor and to output first rotation information that includes a rotation angle of the motor within one rotation of the motor and second rotation information that includes a number of rotations of the motor; and
a control section including:
a signal acquirer configured to acquire the first rotation information and the second rotation information from the sensor section; and
an absolute angle calculator configured to calculate an absolute angle indicative of a rotation amount from a reference position based on the first rotation information and the second rotation information;
 wherein the one rotation of the motor is divided into an indefinite region and a definite region, wherein the indefinite region is a region in which a detection deviation of the second rotation information occurs, and wherein the definite region is a region in which no detection deviation of the second rotation information occurs, and 
wherein
the absolute angle calculator is further configured to calculate the absolute angle using the second rotation information from the definite region.

8. An electric power steering apparatus comprising:
a rotation detection device; and
a motor for outputting a steering torque for a steering operation of a vehicle, wherein
the rotation detection device includes:
a sensor section configured to detect a rotation of the motor and to output first rotation information that includes a rotation angle of the motor within one rotation of the motor and second rotation information that includes a number of rotations of the motor; and
a control section including:
a signal acquirer configured to acquire the first rotation information and the second rotation information from the sensor section; and
an absolute angle calculator configured to calculate an absolute angle indicative of a rotation amount from a reference position based on the first rotation information and the second rotation information; wherein
the one rotation of the motor is divided into an indefinite region and a definite region, wherein the indefinite region is a region in which a detection deviation of the second rotation information occurs, and wherein the definite region is a region in which no detection deviation of the second rotation information occurs, and wherein
the absolute angle calculator is further configured to calculate the absolute angle using the second rotation information from the definite region.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et al (US 2019/0006979) deals with current sensor state determination device determines that an abnormality is caused in a current sensor when a sum of phase currents based on current detection values from each of the current sensors in three phases is greater than a first determination value, Fujita et al (US 2018/0229761) deals with controller determines whether there is a malfunction in each of the first and second rotation sensors as a function of the first output signal and the second output signal, and Kuramitsu et al (US 2016/0339946) deals with a plurality of sensor elements sensing a physical quantity regarding a magnetic flux collecting module, an output circuit generating and outputting an output signal including data signals respectively corresponding to sensing values from the sensor elements.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846